UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended June 30, 2010 Commission File Number 0-6253 SIMMONS FIRST NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Arkansas 71-0407808 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 501 Main Street, Pine Bluff, Arkansas (Address of principal executive offices) (Zip Code) 870-541-1000 (Registrant's telephone number, including area code) Not Applicable Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): o Large accelerated filer x Accelerated filer o Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.).o Yesx No The number of shares outstanding of the Registrant’s Common Stock as of July 29, 2010, was 17,214,884. Simmons First National Corporation Quarterly Report on Form 10-Q June 30, 2010 Table of Contents Page Part I: Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Cash Flows 5 Consolidated Statements of Stockholders' Equity 6 Condensed Notes to Consolidated Financial Statements 7-29 Report of Independent Registered Public Accounting Firm 30 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 31-60 Item 3. Quantitative and Qualitative Disclosure About Market Risk 60-63 Item 4. Controls and Procedures 64 Part II: Other Information Item 1A. Risk Factors 64 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 64 Item 6. Exhibits 65-67 Signatures 68 Part I:Financial Information Item 1. Financial Statements Simmons First National Corporation Consolidated Balance Sheets June 30, 2010 and December 31, 2009 June 30, December 31, (In thousands, except share data) (Unaudited) ASSETS Cash and non-interest bearing balances due from banks $ $ Interest bearing balances due from banks Federal funds sold Cash and cash equivalents Investment securities Mortgage loans held for sale Assets held in trading accounts Loans Allowance for loan losses ) ) Net loans Covered assets: Loans, net of discount Other real estate owned, net of discount FDIC loss share receivable Premises and equipment Foreclosed assets held for sale, net Interest receivable Bank owned life insurance Goodwill Core deposit premiums Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Non-interest bearing transaction accounts $ $ Interest bearing transaction accounts and savings deposits Time deposits Total deposits Federal funds purchased and securities sold under agreements to repurchase Short-term debt Long-term debt Accrued interest and other liabilities Total liabilities Stockholders' equity: Preferred stock, $0.01 par value; 40,040,000 shares authorized and unissued at June 30, 2010 and December 31, 2009 Common stock, Class A, $0.01 par value; 60,000,000 shares authorized; 17,209,973 and 17,093,931 shares issued and outstanding at June 30, 2010, and December 31, 2009, respectively Surplus Undivided profits Accumulated other comprehensive income Unrealized appreciation on available-for-sale securities, net of income taxes of $710 at June 30, 2010 and $457 at December 31, 2009 Total stockholders' equity Total liabilities and stockholders' equity $ $ See Condensed Notes to Consolidated Financial Statements. 3 Simmons First National Corporation Consolidated Statements of Income Three and Six Months Ended June 30, 2010 and 2009 Three Months Ended Six Months Ended June 30, June 30, (In thousands, except per share data) (Unaudited) (Unaudited) INTEREST INCOME Loans $ Covered loans Federal funds sold 2 14 7 15 Investment securities Mortgage loans held for sale Assets held in trading accounts 11 5 13 10 Interest bearing balances due from banks 70 TOTAL INTEREST INCOME INTEREST EXPENSE Deposits Federal funds purchased and securities sold under agreements to repurchase Short-term debt 15 6 30 12 Long-term debt TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Trust income Service charges on deposit accounts Other service charges and fees Income on sale of mortgage loans, net of commissions Income on investment banking, net of commissions Credit card fees Premiums on sale of student loans Bank owned life insurance income Gain on sale of securities, net Gain on FDIC assisted transaction Other income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense, net Furniture and equipment expense Other real estate and foreclosure expense 90 Deposit insurance Other operating expenses TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES Provision for income taxes NET INCOME $ BASIC EARNINGS PER SHARE $ DILUTED EARNINGS PER SHARE $ See Condensed Notes to Consolidated Financial Statements. 4 Simmons First National Corporation Consolidated Statements of Cash Flows Six Months Ended June 30, 2010 and 2009 June 30, June 30, (In thousands) (Unaudited) OPERATING ACTIVITIES Net income $ $ Items not requiring (providing) cash Depreciation and amortization Provision for loan losses Gain on sale of investment securities ) Net amortization (accretion) of investment securities 16 ) Stock-based compensation expense Net accretion on FDIC loss share receivable Gain on FDIC assisted transaction ) Deferred income taxes Bank owned life insurance income ) ) Changes in Interest receivable Mortgage loans held for sale ) ) Assets held in trading accounts ) ) Other assets ) Accrued interest and other liabilities ) Income taxes payable ) Net cash provided by operating activities INVESTING ACTIVITIES Net collections (originations) of loans ) Purchases of premises and equipment, net ) ) Proceeds from sale of foreclosed assets Net sales of short-term investment securities Proceeds from sale of available-for-sale securities Proceeds from maturities of available-for-sale securities Purchases of available-for-sale securities ) ) Proceeds from maturities of held-to-maturity securities Purchases of held-to-maturity securities ) ) Purchases of bank owned life insurance ) ) Net cash proceeds received in FDIC assisted transaction Net cash provided by (used in) investing activities ) FINANCING ACTIVITIES Net change in deposits ) ) Net change in short-term debt ) Dividends paid ) ) Proceeds from issuance of long-term debt Repayment of long-term debt ) ) Net change in federal funds purchased and securities sold under agreements to repurchase ) ) Net shares issued under stock compensation plans Net cash used in financing activities ) ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See Condensed Notes to Consolidated Financial Statements. 5 Simmons First National Corporation Consolidated Statements of Stockholders’ Equity Six Months Ended June 30, 2010 and 2009 Accumulated Other Common Comprehensive Undivided (In thousands, except share data) Stock Surplus Income Profits Total Balance, December 31, 2008 $ Comprehensive income Net income Change in unrealized appreciation on available-for-sale securities, net of income tax credits of $1,205 ) ) Comprehensive income Stock issued as bonus shares - 27,915 shares Non-vested bonus shares ) ) Stock issued for employee stock purchase plan - 5,823 shares Exercise of stock options - 45,200 shares Stock granted under stock-based compensation plans 92 92 Securities exchanged under stock option plan ) ) Cash dividends declared - $0.38 per share ) ) Balance, June 30, 2009 (Unaudited) Comprehensive income Net income Change in unrealized appreciation on available-for-sale securities, net of income taxes of ($251) ) ) Comprehensive income Stock issued from public stock offering, net of offering costs of $4,178 30 Cancelled bonus shares - 1,113 shares 29 29 Non-vested bonus shares Exercise of stock options - 11,500 shares 1 Stock granted under stock-based compensation plans 88 88 Securities exchanged under stock option plan (7
